

117 HJ 16 IH: Providing for congressional disapproval of the proposed transfer to the Kingdom of Saudi Arabia, the United Kingdom of Great Britain and Northern Ireland, the Kingdom of Spain, and the Italian Republic of certain defense articles and services.
U.S. House of Representatives
2021-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 16IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2021Mr. Meeks (for himself, Mr. Connolly, Mr. Deutch, Mr. Lieu, Mr. Khanna, Ms. Lee of California, and Mr. McGovern) submitted the following joint resolution; which was referred to the Committee on Foreign AffairsJOINT RESOLUTIONProviding for congressional disapproval of the proposed transfer to the Kingdom of Saudi Arabia, the United Kingdom of Great Britain and Northern Ireland, the Kingdom of Spain, and the Italian Republic of certain defense articles and services.That the issuance of a manufacturing license, technical assistance license, or export license with respect to any of the following proposed agreements or transfers to the Kingdom of Saudi Arabia, the United Kingdom of Great Britain and Northern Ireland, the Kingdom of Spain, and the Italian Republic is prohibited:(1)The transfer of the following defense articles, including defense services and technical data, described in Transmittal No. 19–105, submitted to Congress pursuant to subsections (c) and (d) of section 36 of the Arms Export Control Act (22 U.S.C. 2776):(A)Assembly, design, development, intermediate level maintenance, manufacture, modification, operation, repair, testing, and demilitarization of components for and full systems of Paveway II, Enhanced Paveway II, Paveway III, Enhanced Paveway III, and Paveway IV Weapons Systems for the Royal Saudi Air Force F–15, Tornado, and Eurofighter Typhoon aircraft.(B)The transfer of 7,500 additional full-up-rounds of Paveway IV to Saudi Arabia.